Citation Nr: 1334390	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for keratoconus.

2.  Entitlement to service connection for photophobia as a residual of corneal transplant surgery of the right eye.

2.  Entitlement to service connection for headaches as a residual of corneal transplant surgery of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987, March 1988 to September 1994 and from January 2003 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was subsequently returned to the RO in Indianapolis, Indiana.

The Veteran filed a claim for service connection for residuals of corneal transplant surgery, including photophobia and headaches.  The February 2013 examiner explained that the Veteran appears to have residuals of the 2003 surgery that was used to treat keratoconus.  For this reason, the Board has recharacterized the issues above as entitlement to service connection for keratoconus and entitlement to service connection for residuals of corneal transplant surgery of the right eye, including photophobia and headaches.
  
In a September 2013 informal hearing presentation, the Veteran's representative noted that two issues were before the Board, service connection for a right eye disability and TDIU.  Entitlement to TDIU was granted in full in a May 2013 rating decision issued by the Appeals Management Center (AMC).  The Veteran and the Veteran's representative have not issued a notice of disagreement with this decision as to effective date or for any other reason.  The representative argues in the September 2013 informal hearing presentation that the Veteran should have been awarded special monthly compensation when he was granted entitlement to TDIU.  The issue of entitlement to special monthly compensation has not been adjudicated by the Agency of Original Jurisdiction (AOJ) or appealed to the Board.  Therefore this issue is not before the Board at this time.  

The issue of special monthly compensation has been raised by the record in a September 2013 informal hearing presentation, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's photophobia was a residual of corneal transplant surgery of the right eye during service.

2.  The Veteran's claimed headaches were not a residual of corneal transplant surgery of the right eye during service and have not been otherwise associated by competent evidence with any other residual of such surgery, including photophobia, or to his period of active duty service.

3.  Clear and unmistakable evidence demonstrates that although the Veteran's keratoconus pre-existed service, it did not undergo a permanent worsening during service beyond the natural progress of the disease.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, photophobia as a residual of corneal transplant surgery of the right eye, was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Headaches as a residual of corneal transplant surgery of the right eye, or otherwise was not incurred in or aggravated by active duty military service, nor is it associated with a service-connected disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Keratoconus was not incurred or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

In correspondence dated in September 2005, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the September 2005 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for keratoconus and service connection for residuals of corneal transplant surgery of the right eye, including photophobia and headaches and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Notice sent in March 2006 informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the September 2007 statement of the case and the December 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  Most recently in February 2013, the Veteran was afforded a VA examination.  The Board has reviewed the resultant report and finds that the examination and opinion are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

The Board acknowledges that the Veteran's service treatment records for his most recent period of service from January 2003 to October 2003 have not been located and associated with the claims file.  The AMC sent a letter to the Records Management Center (RMC) which indicated that no service treatment records existed for the Veteran.  The AMC also sent a letter to the Veteran requesting any service treatment records from January 2003 to October 2003 in his possession.  The Veteran did not respond.  The AMC issued a memorandum in May 2013 entitled "Formal Finding of Unavailability".  The Board finds that further effort to find these records would be futile and that the duty to assist has been fulfilled.

II.  Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 


Entitlement to service connection for residuals of corneal transplant surgery of the right eye, including photophobia and headaches

The Veteran filed a claim in July 2005 explaining that he had an increase in sensitivity to bright light in his right eye and headaches following corneal transplant surgery during this military service.
 
To establish service connection, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As to claimed photophobia disability, the February 2013 VA examiner noted that the Veteran had minimal complaints of photophobia prior to surgery but post surgery photophobia was an ongoing and constant complaint.  This finding is cooraborated by VA treatment records.  An August 2006 VA treatment record notes an increase in light sensitivity.  A September 2006 VA treatment records notes light sensitivity and a prescription for tinted glass and prescription sunglasses.

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowski v. Shinseki, WL 3455655 (Jul. 10, 2013).  Resolving all doubt in the Veteran's favor, element (1) of the three-part test for service connection for photophobia is indeed satisfied.

With respect to element (2), in service disease or injury, the Veteran's service treatment records are missing.  Despite this, the Veteran was able to provide copies of records showing surgery on his right eye during service.  An April 2003 treatment record from Jewish Hospital shows that the Veteran underwent keratoplasty due to a keratoconus diagnosis.  The February 2013 examiner explained that the Veteran underwent corneal transplant surgery in the right eye with improvement of vision but worsening of photophobia symptoms.  

It is clear from the record that the Veteran did indeed have surgery to his right eye during service, and the Veteran has reported having residual photophobia since that time.  The Veteran is certainly competent to attest to observable symptoms, experiences, and witnessed events.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board finds no reason in the record to doubt the credibility of his reports.  Based on the record and the Veteran's lay evidence, the Board resolves all doubt in the Veteran's favor and finds that at the very least, the in-service incurrence of surgery of his right eye and residuals are in fact demonstrated.  Shedden element (2) is therefore satisfied as well. 

With respect to crucial element (3), nexus or relationship, it appears that there is positive evidence showing a link between his current symptom of photophobia and his eye surgery.  

After reviewing the Veteran's claims file and examining the Veteran, the February 2013 examination found that it was very likely that the corneal transplant conducted to treat his pre-existing keratoconus contributed to significant photophobia.  The examiner concluded that it is at least 50 % or greater probability that the surgical treatment (corneal transplant) did cause the ongoing symptoms of significant photophobia.  The examiner also noted that the photophobia is at least partially disabling as he is significantly affected in environments with bright lighting (such as driving).  The examiner also noted that there was no record of headaches complaints of his pre or post surgical visits.  

The Board places great weight on the February 2013 examiner's report as the opinion includes a reasonable rationale for the conclusion and is supported by the other medical evidence of record.  

In light of (1) the Veteran's competent and credible reports [to his VA physician] regarding his photophobia symptoms; (2) records documenting surgery to his right eye during service; (3) the February 2013 examiner's finding that his symptoms of photophobia increased following surgery, the Board finds Shedden element (3) is satisfied, and the benefit sought on appeal is allowed as to photophobia as a residual of corneal transplant surgery.

The Veteran has also alleged that he has headaches due to his light sensitivity, basically claiming they are a secondary residual of the corneal transplant surgery; that is, secondary to the now service-connected photophobia.  The claims file and the Veteran's VA and private treatment records do not show evidence of any kind of headache disorder.  In March 2012 VA treatment record, the Veteran reported a slight headache.  Although the Veteran's statements that he has headaches due to his light sensitivity are credible, it appears that he is never sought treatment for his headaches.  Furthermore, the Board finds that the Veteran is not competent to testify that his headaches are due to his light sensitivity.  The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board notes that the statements as to possible relationships between the Veteran's headaches and photophobia is an etiological questions unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this circumstance, the Board gives more credence and weight to the February 2013 examination report and opinion (noting no headache complaints before or after surgery), which it has already noted to be high probative value.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the preponderance of the evidence is against the claim of entitlement to service connection for headaches as a residual of corneal transplant surgery, or as secondary to photophobia, or any other disease, injury or event of service origin.  
Service connection for keratoconus

Although the Board finds that service connection is warranted for residuals of corneal transplant surgery, including photophobia, the Board does not find that service connection is warranted for the underlying disability, keratoconus.  

The Board notes that service connection for keratoconus was denied in a July 2001 RO decision.  Since that time, the Veteran served on active duty from January 2003 to October 2003.  During that time, the Veteran underwent surgery for his right eye.  The Veteran subsequently filed a claim for residuals of that surgery in July 2005.

As stated previously, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  Here, the Veteran's service treatment records for this most recent period of service are missing from the claims file.  As the Veteran's service induction examination is absent from the file, the presumption of soundness applies.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Despite this, the February 2013 examiner opined that the Veteran's keratoconus diagnosis pre-existed service.  The claims file included VA records showing treatment for keratoconus prior to his most recent military service.  See July 2002 VA treatment record.  A September 2002 VA treatment record notes a long history of keratoconus.  Therefore, there is clear and unmistakable evidence that the Veteran's disability pre-existed service.

Furthermore, the Board finds that his keratoconus disorder was not aggravated by service.  The February 2013 examiner explained that keratoconus is naturally occurring condition that likely has a genetic component in the Veteran's case as the Veteran's brother has the same condition.  The examiner opined that the Veteran's keratoconus did progress during his active duty service and did cause a constant decrease in best corrected acuity.  This condition can be a naturally progressive condition in many people and would not have been aggravated by active duty.  The surgery for keratoconus conducted during service improved the Veteran's vision but worsened photophobia symptoms.  Although the examiner found that the Veteran's keratoconus increased in severity during service, he found that this was due to the natural progression of the disease.  Significantly, the examiner was resolute in offering these definitive opinions, leaving no indication that there was any other opinion that could be reached.  The Board finds that the evidence shows that it is clear and unmistakable that keratoconus pre-existed service and was not aggravated by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted above, the February 2013 examiner's opinion was based on an examination of the Veteran and a review of the claims file and the Board places great weight on this opinion.  As such, the presumption of soundness has been rebutted by clear and unmistakable evidence.

The Board has carefully considered the Veteran's statements regarding the origin of his keratoconus.  While the Board does not doubt the sincerity of his belief that his keratoconus is the result of his active service, this claim turns on a medical matter. Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

For the foregoing reasons, the claim for service connection for keratoconus must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for photophobia as a residual of corneal transplant surgery, is granted.

Service connection for headaches as a residual of corneal transplant surgery, is denied.

Service connection for keratoconus is denied. 




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


